DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Wei Chengyun (CN107339569).

          In regards to claim 1, Wei Chengyu teaches a gimbal comprising: (abstract; fig(s) 1-3, ‘stabilizer)

          a first shaft assembly including: (10-11 fig(s) 1-3, ‘1st Motor/horizontal motor/α rotation center line’)

          a first shaft arm; and (10-11 fig(s) 1-3, ‘1st Motor/horizontal motor/α rotation center line’, ‘1st connection arm’)

          a first motor arranged at a first end of the first shaft arm; (10-11 fig(s) 1-3, ‘1st Motor/horizontal motor/α rotation center line’, ‘1st connection arm’)

          a second shaft assembly including: (20-21 fig(s) 1-3, ‘2nd Motor/β rotation center line’, ‘2nd connection arm’)

          a second shaft arm; and (20-21 fig(s) 1-3, ‘2nd Motor/β rotation center line’, ‘2nd connection arm’)

          a second motor arranged at a first end of the second shaft arm and fixedly connected to a second end of the first shaft arm that is distal from the first motor; and and (20-21 fig(s) 1-3, ‘2nd Motor/β rotation center line’, ‘2nd connection arm’)

          a third shaft assembly including: (30-31, 40 fig(s) 1-3, ‘3rd Motor/pitch motor/ϒ rotation center line’, ‘3rd connecting arm’, ‘stage’)

          a third shaft arm configured to carry a load; and (30-31, 40 fig(s) 1-3, ‘3rd Motor/pitch motor/ϒ rotation center line’, ‘3rd connecting arm’, ‘stage’)


          a third motor arranged at an end of the third shaft arm and fixedly connected to a second end of the second shaft arm that is distal from the second motor.  (30-31, 40 fig(s) 1-3, ‘3rd Motor/pitch motor/ϒ rotation center line’, ‘3rd connecting arm’, ‘stage’)





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei Chengyun (CN107339569), in view of, Wang (US 2019/0373173).

         Wei Chengyu teaches:


          In regards to claim 10, Wei Chengyu discloses………………


          wherein the gimbal includes: (abstract; fig(s) 1-3, ‘stabilizer)

          a first shaft assembly including: (10-11 fig(s) 1-3, ‘1st Motor/horizontal motor/α rotation center line’)

          a first shaft arm; and (10-11 fig(s) 1-3, ‘1st Motor/horizontal motor/α rotation center line’, ‘1st connection arm’)

          a first motor arranged at a first end of the first shaft arm; (10-11 fig(s) 1-3, ‘1st Motor/horizontal motor/α rotation center line’, ‘1st connection arm’)

          a second shaft assembly including: (20-21 fig(s) 1-3, ‘2nd Motor/β rotation center line’, ‘2nd connection arm’)-22-Client Ref No. 2018F0086US Attorney Docket No. 00203.3090.OOUS 


a second shaft arm; and 

          a second motor arranged at a first end of the second shaft arm and fixedly connected to a second end of the first shaft arm that is distal from the first motor; and (20-21 fig(s) 1-3, ‘2nd Motor/β rotation center line’, ‘2nd connection arm’)

          a third shaft assembly including: (30-31, 40 fig(s) 1-3, ‘3rd Motor/pitch motor/ϒ rotation center line’, ‘3rd connecting arm’, ‘stage’)

          a third shaft arm carrying the load; and (30-31, 40 fig(s) 1-3, ‘3rd Motor/pitch motor/ϒ rotation center line’, ‘3rd connecting arm’, ‘stage’)

          a third motor arranged at an end of the third shaft arm and fixedly connected to a second end of the second shaft arm that is distal from the second motor.  (30-31, 40 fig(s) 1-3, ‘3rd Motor/pitch motor/ϒ rotation center line’, ‘3rd connecting arm’, ‘stage’)  


          Wei Chengyu discloses the invention as claimed above, however, does not go into detail about an operation of a gimbal utilizing a UAV for photographic coverage. However, using a gimbal on an unmanned aerial vehicle is a customary means in the art.


          Wei Chengyu does not teach:

          An unmanned aerial vehicle (UAV) comprising: 

          a fuselage; 

          a gimbal coupled to the fuselage; and 

          a load carried by the gimbal; 

          Wang discloses:

          An unmanned aerial vehicle (UAV) comprising: (abstract; fig. 2; para 0005,’recites multi-gimbal/gimbal assemblies may be provided.’)

          a fuselage; (abstract; fig. 2; para 0005,’recites multi-gimbal/gimbal assemblies may be provided.’)


          a gimbal coupled to the fuselage; and (abstract; fig. 2; para 0005,’recites multi-gimbal/gimbal assemblies may be provided.’)


          a load carried by the gimbal; (108a/108b, fig. 1 ‘payloads’)

          It would have been obvious before the effective filing date of the invention to combine the ‘stabilizer’ of Wei Chengyu with the ‘UAV’ of Wang in order to provide a gimbal system for a camera and the like for photographic coverage.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei Chengyun (CN107339569), in view of, Wang (US 2019/0373173), in further view of, Lan Yuqin (CN105090695).

          In regards to claim 11, Chengyun and Wang disclose a UAV of claim 10, (see claim rejection 10) wherein: 

          the third motor is a pitch-axis motor; (Chengyun 30 fig(s) 1-3, ‘3rd Motor/pitch motor/ϒ rotation center line’)

          Chengyun and Wang do not teach:

          the first shaft assembly and the second shaft assembly are configured to exchange roles in response to the gimbal switching from a first mode to a second mode or switching from the second mode to the first mode; 

          the first motor is configured to: 

          in response to the gimbal switching to the first mode, serve as a yaw-axis motor to drive the load to rotate about a Z-axis and to drive the second motor and the third motor to rotate synchronously around a rotation axis of the first motor; and 

          in response to the gimbal switching to the second mode, serve as a roll-axis motor to drive the load to rotate about an X-axis and to drive the second motor and the third motor to synchronously rotate around the rotation axis of the first motor; and 

          the second motor is configured to:  -23-Client Ref No. 2018F0086US Attorney Docket No. 00203.3090.OQUS 

in response to the gimbal switching to the first mode, serve as the roll-axis motor to drive the load to rotate about the X-axis and to drive the third motor to rotate synchronously around a rotation axis of the second motor; and 

in response to the gimbal switching to the second mode, serve as the yaw-axis motor to drive the load to rotate about the Z-axis and to drive the third motor to rotate about the rotation axis of the second motor.  


          Lan Yuqin discloses:

          the first shaft assembly and the second shaft assembly are configured to exchange roles in response to the gimbal switching from a first mode to a second mode or switching from the second mode to the first mode; (para(s) 0109-0112; fig(s) 1-5, ‘5 modes’)


          the first motor is configured to: 

          in response to the gimbal switching to the first mode, serve as a yaw-axis motor to drive the load to rotate about a Z-axis and to drive the second motor and the third motor to rotate synchronously around a rotation axis of the first motor; and (para(s) 0109-0112; fig(s) 1-5, ‘5 modes’)


          in response to the gimbal switching to the second mode, serve as a roll-axis motor to drive the load to rotate about an X-axis and to drive the second motor and the third motor to synchronously rotate around the rotation axis of the first motor; and (para(s) 0109-0112; fig(s) 1-5, ‘5 modes’)


          the second motor is configured to: (para(s) 0109-0112; fig(s) 1-5, ‘5 modes’)
-23-Client Ref No. 2018F0086US Attorney Docket No. 00203.3090.OQUS 


in response to the gimbal switching to the first mode, serve as the roll-axis motor to drive the load to rotate about the X-axis and to drive the third motor to rotate synchronously around a rotation axis of the second motor; and 

          in response to the gimbal switching to the second mode, serve as the yaw-axis motor to drive the load to rotate about the Z-axis and to drive the third motor to rotate about the rotation axis of the second motor.  (para(s) 0109-0112; fig(s) 1-5, ‘5 modes’)


          It would have been obvious before the effective filing date of the invention to combine the ‘stabilizer’ of Wei Chengyu, the ‘UAV’ of Wang with the ‘Control Method’ of Lan Yuqin in order to provide a gimbal system for a camera and the like for photographic coverage.



           In regards to claim 12, Chengyun and Wang disclose a UAV of the claim 11, (see claim rejection 11) Lan Yuqin discloses wherein the gimbal further includes a handheld rod fixedly connected to the first motor and configured to rotate about a Y-axis to allow the first shaft assembly and the second shaft assembly to exchange roles in response to the gimbal switching from the first mode to the second mode or switching from the second mode to the first mode. (para(s) 0095-0112, ‘the handle gimbal 100 comprises multiple usage modes, and is in an upright state in a first usage mode; after the handle 20 rotates around a pitch axis P by more then 45 degrees and less than 135 degrees, the handle is in a second usage mode’; fig 5; fig(s) 1-5, ‘5 modes’)  


          In regards to claim 13, Chengyun and Wang disclose a UAV according to claim 12, (see claim rejection 13) Lan Yuqin discloses wherein the handheld rod is further configured to: in response to the gimbal switching from the first mode to the second mode while the load remaining relative stationary, be manually rotated 900 about the Y-axis until an extending direction of the handheld rod is parallel to the X-axis; and in response to the gimbal switching from the second mode to the first mode while the load remaining relatively stationary, be manually rotated 900 about the Y-axis until the extending direction of the handheld rod is parallel to the Z-axis.  (para(s) 0095-0112, ‘the handle gimbal 100 comprises multiple usage modes, and is in an upright state in a first usage mode; after the handle 20 rotates around a pitch axis P by more then 45 degrees and less than 135 degrees, the handle is in a second usage mode’; fig 5; fig(s) 1-5, ‘5 modes’)  


            In regards to claim 14, Wei Chengyu and Wang disclose a UAV of claim 10, (see claim rejection 10) Lan Yuqin discloses wherein a rotation angle of the first motor is greater than 45°. (para(s) 0095-0112, ‘the handle gimbal 100 comprises multiple usage modes, and is in an upright state in a first usage mode; after the handle 20 rotates around a pitch axis P by more then 45 degrees and less than 135 degrees, the handle is in a second usage mode’; fig 5; fig(s) 1-5, ‘5 modes’)   

            In regards to claim 15, Wei Chengyu and Wang disclose a UAV of claim 14, (see claim rejection 14) wherein the rotation angle of the first motor is greater than -24-Attorney Docket No. 00203.3090.OOUS 70°.  (para 0052)

          In regards to claim 16, Wei Chengyu and Wang discloses a UAV of claim 14, (see claim rejection 14) wherein the first motor is configured to rotate without constraint.  (abstract; fig(s) 1-3)


          In regards to claim 17, Wei Chengyu and Wang disclose a UAV of claim 16, (see claim rejection 16) wherein the first motor includes a slip ring.  (para 0011 ‘stator’; ‘slip ring induction motors are known in the art’) 



          In regards to claim 18, Wei Chengyu and Wang disclose a UAV of claim 10, (see claim rejection 10) wherein the load includes a photographing device. (para(s) 0005, 0037, ‘imaging device’)



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-9, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei Chengyun (CN107339569), in view of, Lan Yuqin (CN105090695).

          In regards to claim 2, Wei Chengyun teaches gimbal of claim 1, (see claim rejection 1) wherein: 

          the third motor is a pitch-axis motor; (30 fig(s) 1-3, ‘3rd Motor/pitch motor/ϒ rotation center line’)

Note: Wei Chengyun


    PNG
    media_image1.png
    194
    259
    media_image1.png
    Greyscale


[0040] Specifically, the first motor 10 is used to control the angles of the second motor 20 and the third motor 30 in the horizontal direction, so as to realize the simultaneous rotation of the second motor 20 and the third motor 30 in the horizontal direction.

S1, the gyroscope and the accelerometer collect the angular velocity and acceleration of the camera device on
the stage in real time, and transmit the collected signal to the controller in real time; the gyroscope can detect the values of angular velocity and angular acceleration of the camera

S2. According to the received angular velocity and acceleration signals, the controller calculates the number of
rotation centerline a, rotation centerline ß and rotation centerline ϒ of the imaging device on the stage at the acquisition moment relative to the previous acquisition moment. a rotation angle offset, and calculate the second rotation angle offset of the rotation centerline a, the rotation centerline ß and the rotation centerline ϒ relative to the initial moment at the acquisition moment;

S3, the controller calculates the rotation angle return offsets of the rotation centerline a, the rotation
centerline ß and the rotation centerline ϒ according to the above-mentioned first and second rotation angle offsets, and outputs a control command to control the first motor 10, The second motor 20 and the third motor 30 rotate by the corresponding rotation

Note: (The Current Invention)

The gimbal 200 can control the load 300 to rotate around an X-axis (i.e., a roll direction), a Y-axis (i.e., a pitch direction), and a Z-axis (i.e., a yaw direction).

1st Mode:  Usage State
para 0025 When the gimbal 200 is switched to the first mode, as shown in fig(s) 2 and 3, the first motor 12 is the yaw-axis motor and the second motor 22 is the roll-axis motor.

2nd Mode: Usage State
The gimbal can be rotated at a larger angle in the roll direction (x). page 8
para 0026 When the gimbal 200 is switched to the second mode (also referred to as a flashlight mode), as shown in
fig. 1, the first motor 12 is the roll-axis motor, and the second motor 22 is the yaw-axis motor.

          Wei Chengyu does not go into specifics about a 1st electric motor being a roll-axis electric motor, a 2nd electric motor as a yaw-axis electric motor and a pitch-axis electric motor, and a 3rd electric motor as a yaw-axis and pitch-axis electric motor where the roll-axis rotates a drive load where all axes are moving synchronously. (see PCT/CN20-18/076237)

          Wei Chengyun does not teach:


          the first shaft assembly and the second shaft assembly are configured to exchange roles in response to the gimbal switching from a first mode to a second mode or switching from the second mode to the first mode; 

          the first motor is configured to:

           in response to the gimbal switching to the first mode, serve as a yaw-axis motor to drive the load to rotate about a Z-axis and to drive the second motor and the third motor -20-Client Ref No. 2018F0086US Attorney Docket No. 00203.3090.OQUS to rotate synchronously around a rotation axis of the first motor; and 
in response to the gimbal switching to the second mode, serve as a roll-axis motor to drive the load to rotate about an X-axis and to drive the second motor and the third motor to synchronously rotate around the rotation axis of the first motor; and 

          the second motor is configured to: in response to the gimbal switching to the first mode, serve as the roll-axis motor to drive the load to rotate about the X-axis and to drive the third motor to rotate synchronously around a rotation axis of the second motor; and 

          in response to the gimbal switching to the second mode, serve as the yaw-axis motor to drive the load to rotate about the Z-axis and to drive the third motor to rotate about the rotation axis of the second motor.  

          Lan Yuqin teaches:

Note: Lan Yuqin

Steps 1201-1203, 1301-1302

The handle gimbal 100 comprises multiple usage modes, and is in an upright state in a first usage mode; after the handle 20 rotates around a pitch axis P by more then 45 degrees and less than 135 degrees, the handle gimbal is in a second usage mode, i.e. a horizontal state; and figure 5 shows that the second usage mode is entered when a lens direction of a load 200 is in a locked state to obtain a flashlight mode. In this case, axes of the supports 31, 32 and 33 change, that is, the function thereof changes, for example, the support 33 becomes a roll-axis support. Therefore, D2 provides the technical motivation of switching between multiple modes, and when same is applied to D1, it would have been easy to obtain the technical solution of the above-mentioned distinguishing features.

          the first shaft assembly and the second shaft assembly are configured to exchange roles in response to the gimbal switching from a first mode to a second mode or switching from the second mode to the first mode; (para(s) 0109-0112; fig(s) 1-5, ‘5 modes’)


          the first motor is configured to: (para(s) 0109-0112; fig(s) 1-5, ‘5 modes’)

           in response to the gimbal switching to the first mode, serve as a yaw-axis motor to drive the load to rotate about a Z-axis and to drive the second motor and the third motor -20-Client Ref No. 2018F0086US Attorney Docket No. 00203.3090.OQUS to rotate synchronously around a rotation axis of the first motor; and 
in response to the gimbal switching to the second mode, serve as a roll-axis motor to drive the load to rotate about an X-axis and to drive the second motor and the third motor to synchronously rotate around the rotation axis of the first motor; and (para(s) 0109-0112; fig(s) 1-5, ‘5 modes’)


          the second motor is configured to: in response to the gimbal switching to the first mode, serve as the roll-axis motor to drive the load to rotate about the X-axis and to drive the third motor to rotate synchronously around a rotation axis of the second motor; and (para(s) 0109-0112; fig(s) 1-5, ‘5 modes’)


          in response to the gimbal switching to the second mode, serve as the yaw-axis motor to drive the load to rotate about the Z-axis and to drive the third motor to rotate about the rotation axis of the second motor. (para(s) 0109-0112; fig(s) 1-5, ‘5 modes’)
 
          It would have been obvious before the effective filing date of the invention to combine the ‘stabilizer’ of Wei Chengyu with the ‘Control Method’ of Lan Yuqin in order to provide a gimbal system for a camera and the like for photographic coverage.

          In regards to claim 3, Wei Chengyu discloses a gimbal of claim 2, (see claim rejection 2)   Lan Yuqin discloses further comprising: a handheld rod fixedly connected to the first motor and configured to rotate about a Y- axis to allow the first shaft assembly and the second shaft assembly to exchange roles in response to the gimbal switching from the first mode to the second mode or switching from the second mode to the first mode.  


         In regards to claim 4, Wei Chengyu discloses a gimbal of claim 3, (see claim rejection 3)  Lan Yuqin discloses wherein the handheld rod is further configured to: in response to the gimbal switching from the first mode to the second mode while the load remaining relative stationary, be manually rotated 90°about the Y-axis until an extending direction of the handheld rod is parallel to the X-axis; and in response to the gimbal switching from the second mode to the first mode while the load remaining relatively stationary, be manually rotated 90° about the Y-axis until the extending direction of the handheld rod is parallel to the Z-axis. (para(s) 0109-0112; fig(s) 1-5, ‘5 modes’) Attorney Docket No. 00203.3090.OOUS load remaining relatively stationary, be manually rotated 900 about the Y-axis until the extending direction of the handheld rod is parallel to the Z-axis.  
 -21-Client Ref No. 2018F0086US Attorney Docket No. 00203.3090.OOUS load remaining relatively stationary, be manually rotated 900 about the Y-axis until the extending direction of the handheld rod is parallel to the Z-axis.  


          In regards to claim 5, Wei Chengyu discloses a gimbal of claim 1, (see claim rejection 1) Lan Yuqin discloses wherein a rotation angle of the first motor is greater than 45°. (para(s) 0095-0112, ‘the handle gimbal 100 comprises multiple usage modes, and is in an upright state in a first usage mode; after the handle 20 rotates around a pitch axis P by more then 45 degrees and less than 135 degrees, the handle is in a second usage mode’; fig 5; fig(s) 1-5, ‘5 modes’)  


          In regards to claim 6, Wei Chengyu discloses a gimbal of claim 5, (see claim rejection 5) wherein the rotation angle of the first motor is greater than 70°.  (para 0052)


          In regards to claim 7, Wei Chengyu discloses a gimbal of claim 5, (see claim rejection 5) wherein the first motor is configured to rotate without constraint.  (abstract; fig(s) 1-3)


          In regards to claim 8, Wei Chengyu discloses a gimbal of claim 7, (see claim rejection 7) wherein the first motor includes a slip ring. (para 0011 ‘stator’; ‘slip ring induction motors are known in the art’) 


          In regards to claim 9, Wei Chengyu discloses a gimbal of claim 1, (see claim rejection 1) wherein the load includes a photographing device.  (para(s) 0005, 0037, ‘imaging device’)


          In regards to claim 19, Wei Chengyun discloses a gimbal control method comprising: 

          receiving a mode-switching command instructing a gimbal to switch from a first mode to a second mode or to instruct the gimbal to switch from the second mode to the first mode; (para(s) 0061-0067; fig 4, ‘the gimbal is capable of adjustment to a different mode or orientation’)

          wherein the gimbal includes: (abstract; fig(s) 1-3, ‘stabilizer)
 -25-Client Ref No. 2018F0086US Attorney Docket No. 00203.3090.OOUS 

a first shaft assembly including: 

          a first shaft arm; and (10-11 fig(s) 1-3, ‘1st Motor/horizontal motor/α rotation center line’)

          the first motor arranged at a first end of the first shaft arm; (10-11 fig(s) 1-3, ‘1st Motor/horizontal motor/α rotation center line’, ‘1st connection arm’)


          a second shaft assembly including: a second shaft arm; and (20-21 fig(s) 1-3, ‘2nd Motor/β rotation center line’, ‘2nd connection arm’)

          the second motor arranged at a first end of the second shaft arm and fixedly connected to a second end of the first shaft arm that is distal from the first motor; and (20-21 fig(s) 1-3, ‘2nd Motor/β rotation center line’, ‘2nd connection arm’)

          a third shaft assembly including: a third shaft arm carrying the load; and (30-31, 40 fig(s) 1-3, ‘3rd Motor/pitch motor/ϒ rotation center line’, ‘3rd connecting arm’, ‘stage’)

          a third motor arranged at an end of the third shaft arm and fixedly connected to a second end of the second shaft arm that is distal from the second motor.  (30-31, 40 fig(s) 1-3, ‘3rd Motor/pitch motor/ϒ rotation center line’, ‘3rd connecting arm’, ‘stage’)  


          Lan Yuqin discloses:

          in response to the mode-switching command instructing the gimbal to switch from the first mode to the second mode, controlling a load to remain relatively stationary and controlling a handheld rod of the gimbal to rotate 90° about a Y-axis until an extending direction of the handheld rod is parallel to an X-axis, such that a first motor of the gimbal acts as a roll-axis motor and a second motor of the gimbal acts as a yaw-axis motor; and (para(s) 0109-0112; fig(s) 1-5, ‘5 modes’)

          in response to the mode-switching command instructing the gimbal to switch from the second mode to the first mode, controlling the load to remain relatively stationary and controlling the handheld rod to rotate 90°about the Y-axis until the extending direction of the handheld rod is parallel to a Z-axis, such that the first motor acts as the yaw-axis motor and the second motor acts as the roll-axis motor; (para(s) 0109-0112; fig(s) 1-5, ‘5 modes’)



          In regards to claim 20, Wei Chengyu discloses a method of claim 19, (see claim rejection 1 (Lan Yuqin discloses further comprising: generating the mode-switching command in response to a mode-switching switch being operated. (para(s) 0109-0112; fig(s) 1-5, ‘5 modes’)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852